DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
1.	Claims 1-15 are pending and under examination in the present application.

Information Disclosure Statement
2.	The information disclosure statements (IDSs) filed 11/24/2020, 08/11/2021, 09/29/2021, 10/28/2021, 02/07/2022 and 04/26/2022 have been considered and the references therein are of record.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Each of the above-listed claims is drawn to a monoclonal antibody or antigen-binding fragment thereof produced by the cell line having ATCC deposit numbers PTA-124523 (claims 7-8) or PTA-124524 (claims 9-10).  In order to make such an antibody, a skilled artisan would need to have access to the deposited biological material recited in the claims, that is, the cell lines deposited as PTA-124523 and PTA-124524.  The examiner acknowledges that the specification discloses that hybridomas have been deposited  with the American Type Culture Collection (ATCC), presumably under the terms of the Budapest Treaty, for example at p. 178 paragraph [0092]. As a deposit has been made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirements. See 37 CFR 1.808. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The second last line of claim 13 recites that the antibody comprises “a LCVD comprising SEQ ID NO: 57”. However, SEQ ID NO: 57 is a synthetic peptide sequence that is 15 amino acid residues in length, not a light chain variable domain (LCVD) as stated by the claim. Therefore, the claim is indefinite because it is unclear which sequence is meant to define the LCVD of that antibody pairing.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-6 and 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,358,485. Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the claims encompass the same anti-tau antibody or antigen-binding fragment thereof having the same heavy chain variable domain (HCVD) of SEQ ID NO: 402 and light chain variable domain (LCVD) of SEQ ID NO: 572. Additionally, the patented claims recite the same hybridoma (ATCC deposit number PTA-124524) as in present claim 9.  Further, given that the antibody binds to a protein that forms neural tangles in the brain (i.e., the tau protein) that are associated with neurodegenerative disease, it would have been obvious to label the antibody, such as for diagnostic use. 
Note that MPEP § 804 (II)(B)(2)(a) states that: 
The specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)("[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning."); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) ("Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings."). "The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ " Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01. Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined."

The specification of the ‘485 patent defines labels suitable for use with labelled anti-Tau antibodies to include fluorescent, chromophoric, electron-dense, chemiluminescent or radioactive labels, or enzymes or other detectable ligands (see columns 207, line 61 – column 208, line 9). Thus, the limitations of present claim 10 are rendered obvious in view of the exemplary definition for “detectable” labels of the ‘485 patent.
	Regarding present claims 2-6 reciting nucleic acid molecules encoding for the claimed antibody, vectors and cells comprising the nucleic acid, and a method for recombinantly producing and recovering the claimed antibody, given that the patented claims provide the amino acid sequences of the antibody of the present invention, nucleic acid molecules encoding for these sequences, as well as recombinant methods for producing the antibody, would not only have been obvious but also predictable to one of ordinary skill in the art at the time of filing.
Finally, the courts have held that a "claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use," which extend to any and all such uses disclosed in the specification of the earlier patent. Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d at 1363 (Fed. Cir. 2008), and Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 349 F.3d at 1385-86 (Fed. Cir. 2003).  Indeed, as both cases recognized,
[i]t would shock one’s sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, … and then prevent the public from making an beneficial use of such product by securing patents upon each of the uses to which it may be adapted.  
Sun Pharmaceuticals Industries, Ltd. v. Eli Lilly and Co., 611 F.3d 1381 (Fed, Cir. 2010), citing Pfizer, 518 F.3d at 1363 n.8 (emphases added); and Geneva, 349 F.3d at 1386 (quoting In re Byck, 48 F.2d 665, 666 (CCPA 1931)).  Therefore, in the present case, the methods for the therapeutic administration of the claimed antibody, as in instant claims 11-15, would have been obvious to one of ordinary skill in the art given that the patented antibody was disclosed as being useful for the treatment of tauopathies as presently claimed.
	Accordingly, the patented claims anticipate or render obvious the invention of present claims 1-6 and 9-15.

6.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 27-38 of U.S. Patent No. 10,829,547. Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the claims recite the same anti-tau antibody or antigen-binding fragment thereof that comprises identical HCVD and LCVD sequence pairs (i.e., SEQ ID NOs: 268/465, 268/581, 384/545, 393/545, 402/545, 384/572, 393/572, 402/572). The patented claims also recite a nucleic acid molecule encoding for the anti-tau antibody, a vector comprising the nucleic acid molecule, a cell that expresses the nucleic acid molecule, a method of producing the anti-tau antibody, a labeled antibody, and antibodies produced by the hybridomas deposited as PTA-124523 and PTA-124524. The patented claims further recite methods for: decreasing sarkosyl-insoluble tau levels; inhibiting tau aggregation; and treating a tauopathy, wherein these methods comprising administration of the same anti-tau antibody.  
Finally, with respect to present claims 8 and 10 reciting that the labeled antibody comprises particular labels, the ‘547 patent defines labels suitable for use with labelled anti-Tau antibodies to include fluorescent, chromophoric, electron-dense, chemiluminescent or radioactive labels, or enzymes or other detectable ligands (see column 141, lines 52-67). See MPEP § 804 (II)(B)(2)(a) as discussed above.
Accordingly, the patented claims anticipate or render obvious the invention of present claims 1-15.


Conclusion
7.	No claims are allowed.

8.	Other than the noted obviousness-type double patenting rejections discussed above, the prior art does not teach or reasonably suggest an antibody or antigen-binding fragment thereof that specifically binds to human Tau protein and comprises the claimed HCVD and LCVD sequence pairs, nor their encoding nucleic acid sequences.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649